Title: From Benjamin Franklin to Arthur Lee, 5 April 1778
From: Franklin, Benjamin
To: Lee, Arthur


Sir
Passy, April 5. 78
Mr. Nesbit has a Demand for Money furnished to subsist some Prisoners in their Journey hither from Dunkirk. If you should think fit to discharge it by a Draft on our banker, I shall concur in approving it. I have the honour to be Sir, Your most obedient humble Servant
B Franklin
Honble Arthur Lee Esquire
 
Addressed: Honourable Arthur Lee Esqr / Chaillot
Notation: April 5th. 1778
